DETAILED ACTION
Claim 9 is canceled.  Claims 1 and 8 are currently amended.  A complete action on the merits of pending claims 1-8, 10, and 11 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/21 has been entered.
Claim Rejections - 35 USC § 102
Claims 1-8, 10, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weiler et al. US 20150374430 (Weiler).
Regarding claim 1, Weiler teaches a jaw part (Fig. 1 tool 12) which has two instrument branches (Fig. 1 15 and 16), at least one of the instrument branches being movable in relation to another of the instrument branches so that the jaw part can be brought into an opened position or into a closed position (Figs. 2 and 3), wherein facing sides of the instrument branches are respectively configured as grip faces for the 
Regarding claim 2, Weiler teaches wherein the distance between opposing electrode faces of both instrument branches ranges from 20µm to 200µm (par. [0017] 0.1 to 0.3mm), and/or that the distance between the electrode face of one instrument branch and the grip face of said instrument branch ranges from 10µm to 100µm (par. [0016] gap between clamping faces is up to 0.1mm).  
Regarding claim 3, Weiler teaches wherein the electrode faces of both instrument branches are arranged to be equally recessed from the grip face of the respective instrument branch (Figs. 2 and 3).  
Regarding claim 4, Weiler teaches wherein at least one electrode face of one instrument branch is aligned, with the grip face thereof (Figs. 2 and 3).  
Regarding claim 5, Weiler teaches wherein at least one segment of a grip face is provided with a surface profile or a surface structure (Fig. 3 rounded profile).  
Regarding claim 6, Weiler teaches wherein one electrode face of at least one instrument branch is fully surrounded by the grip face of the dedicated instrument branch (Fig. 2).  
Regarding claim 7, Weiler teaches wherein at least one of the instrument branches includes an electrically insulating outer housing which is formed in one piece with the grip face the instrument branch (Fig. 3 jaws 19, 20, 36, and 37).  
Regarding claim 8, Weiler teaches wherein the grip faces are configured to have the grip face rim portion which is peripheral on the facing sides of the instrument branches (Annotated Fig. 3).  
Regarding claim 10, Weiler teaches wherein the electrode faces are configured by an electrode embedded in the housing by means of 2K-CIM technology (par. [0017] non-conductive ceramic jaws with conductive ceramic electrodes).
Regarding claim 11, Weiler teaches wherein at least one instrument branch comprises a plurality of electrode faces, and wherein all of said plurality of electrode faces are fully surrounded by the grip face of said at least one instrument branch (Figs. 2 and 3).
Annotated Figures
[AltContent: arrow][AltContent: textbox (externally peripheral grip face rim)]
    PNG
    media_image1.png
    761
    487
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 2/15/21 have been fully considered but they are not persuasive.  The applicant does not present any arguments but allegation that the amendment overcomes the rejection.  However, the examiner disagrees with this assertion.  As seen in Annotated Fig. 3 the external rim is pointed out and the electrode and insulating matrix are inside of the rim.  This can be seen in Fig. 2 with the alternative conductive and insulating regions. Thus, applicant’s arguments are not persuasive.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794